DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered. 
Status of Claims
Applicant's duplicate claim set filed 6/21/2022 has been entered. Claims 1, 4, 6-10, 13-16 and 18 remain pending, of which claims 1, 4, 6, 8 and 9 are being considered on their merits. Claims 7, 10, 13-16 and 18 remain withdrawn from consideration. No claims have been added, canceled or amended. References not included with this Office action can be found in a prior action. 	
Election/Restrictions
Applicant’s election of Group I, drawn to a product comprising a textured substrate and cells, and the species of “operative to facilitate cell migration” (claim 8) and the texture recited in claim 9, in the reply filed on 2/5/2020 stands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al (U.S. PGPUB 2010\0226943) in view of Nikkhah et al (2012, Biomaterials, 33: 5230- 5246).
Regarding claim 1, Brennan teaches a substrate having a texture, with a cell type on said substrate, wherein said cells have an orientation (see Figures 1 and 8C – 11 for example); regarding claim 1, it is noted that the claims are drawn to a product which is timeless, not a method of growing cells. Regarding claims 1 and 8, Brennan teaches the pattern is functional to cause cell migration, growth, and differentiation of stem cells (see paragraphs [0109], [0159] and [0181]); Brennan’s pattern is functional to cause cell migration reads on the functional limitation wherein the texture determines a direction for cell growth. Regarding claim 1, the spaced features of the texture have different geometries and different dimensions, are about spaced 10 nanometers to about 500 micrometers and define a tortuous pathway (see Figures 1 and 8C, and paragraphs [0062] and [0073]). Regarding claim 1, Brennan teaches the textured substrates can be used with stem or progenitor cells (see paragraph [0181]). Regarding claim 9, Brennan teaches that the texture may comprise a ceramic, glass, polyetherketone, or polystyrene (see paragraphs [0043], [0050], [0056], [0085], [0100], [0188] and [0198]).  
Brennan does not teach the type of stem cells on the substrate (claims 1 and 6). Brennan is silent as to the functional limitations wherein the features cause an average cellular aspect ratio of cells on the texture to increased (claims 1 and 4). Brennan’s working example does not use one of the texture materials in claim 9. 
Nikkhah teaches a substrate having a lattice texture with cells on said textured substrate, wherein said cells have an orientation (see Figure 2(k), col. 2 on page 5236, and col. 1 on page 5237). Nikkhah teaches cells cultured on lattice textures differentially elongate and migrate along the direction of the long side of rectangular grids, compared to square ones (see col. 2 on page 5236). Regarding claim 5, Nikkhah teaches an example wherein mesenchymal stem cells are cultured on the lattice textures (see col. 1 on page 5237). Regarding claim 6, Nikkhah teaches human mesenchymal stem cells (MSCs) can be cultured on textured substrates (see col. 1 on page 5237). 
It would have been obvious to combine Brennan with Nikkhah to use human MSCs on textured substrates. A person of ordinary skill in the art would have had a reasonable expectation of success in using Nikkhah’s human MSCs on Brennan’s textured substrates because Brennan teaches the textured substrates can be used with stem or progenitor cells and Nikkhah teaches that human MSCs can be cultured on textured substrates. The skilled artisan would have been motivated to use human MSCs on textured substrates because Nikkhah teaches that human MSCs can be cultured on textured substrates.
It would have been obvious to use a ceramic, glass, polyetherketone, or polystyrene in Brennan’s texture. A person of ordinary skill in the art would have had a reasonable expectation of success in using a ceramic, glass, polyetherketone, or polystyrene in Brennan’s texture because Brennan teaches that the texture may comprise a ceramic, glass, polyetherketone, or polystyrene. The skilled artisan would have been motivated to use a ceramic, glass, polyetherketone, or polystyrene in Brennan’s texture because Brennan teaches that the texture may comprise a ceramic, glass, polyetherketone, or polystyrene.
Brennan is silent as to an average cellular aspect ratio of cells on the texture. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells on the texture differs, and if so to what extent, from the cells on the texture discussed in Brennan.  The prior art texture appears to have an identical structure as the claimed texture (see Figure 1 of the instant specification and Figure 1A of Brennan), and therefore it appears it would have the same effect on cells. The cited art taken as a whole demonstrates a reasonable probability that the cells on the texture of the prior art is either identical or sufficiently similar to the claimed cells on the texture that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. 
    
    PNG
    media_image1.png
    456
    318
    media_image1.png
    Greyscale
                         
    PNG
    media_image2.png
    385
    396
    media_image2.png
    Greyscale

  FIG 1 of the instant specification                                          FIG. 1A of Brennan


	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
Applicant highlights the statement in the rejection that “Brennan teaches the pattern is functional to cause cell migration, growth, and differentiation of stem cells (see paragraphs [0109], [0159] and [0181]); Brennan’s pattern is functional to cause cell migration reads on the functional limitation wherein the texture determines a direction for cell growth”. Applicant states that they disagree that “Brennan’s pattern is functional to cause cell migration reads on the functional limitation wherein the texture determines a direction for cell growth”. To support this position, applicant analyzes each of the cited paragraphs [0109], [0159] and [0181] individually. 
Applicant highlights that in paragraph [0109], Brennan teaches that their product generally deters from bioadhesion, but that it can also be used such that the product to promotes bioadhesion. Applicant concludes that promoting bioadhesion is not promoting growth or migration. The examiner did not allege bioadhesion is the same as growth or migration. This paragraph was included with the others as it further supports that the feature dimensions of at least equal to about the size of the larger dimension of bioorganism or cells to be attached have been found to be effective for attachment and tissue growth. The examiner did not allege that this paragraph alone rendered obvious this limitation, as the movement of cells on Brennan’s substrate is detailed in cited paragraph [0159] of Brennan.  
Applicant highlights that in paragraph [0159] of Brennan, which is cited in the rejection for teaching how the topographical surface directs the ability and direction of movement of organisms on the surface. Applicant continues by providing their analysis of paragraph [0159] of Brennan, alleging that Brennan only teaches the degrees of freedom of organisms or cells trying to colonize the surface, and that they would have a better opportunity to do so along the direction of larger grooves compared to smaller ones. Applicant also creates a figure by superimposing parts of Figures 14A and 14B of Brennan on Figure 1A of Brennan. For clarity, the entirety of paragraph [0159] of Brennan with emphasis added, and original Figures 1A, 14A and 14B of Brennan are included below.
[0159] The degree of freedom for movement relates to the tortuosity of the surface and refers to the ability of an organism (e.g. Ulva spore or barnacle) to follow recesses (i.e., grooves) between features within the topographical surface. If the recesses form a continuous and intersecting grid, movement in both the x and y coordinates on a plane surface is permitted and the degree of freedom will be 2. Alternatively, if the grooves are individually isolated (e.g. as in channel topographies) then movement is only allowed in one coordinate direction, the degree of freedom will be 1. The calculation of degrees of freedom can be seen in the FIG. 14. FIG. 14A contains a pattern where an organism traveling in a channel between two raised features can, upon arriving at the point X migrate in either the direction A-B or the direction C-D. It therefore has two degrees of freedom available to it. In the FIG. 14B, an organism travelling can only travel in the direction A-B along the channel. The organism therefore has only one degree of freedom.


    PNG
    media_image3.png
    443
    456
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    315
    272
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    316
    255
    media_image5.png
    Greyscale


As highlighted above, Brennan specifically states in the cited portion that “[t]he degree of freedom for movement relates to the tortuosity of the surface and refers to the ability of an organism (e.g. Ulva spore or barnacle) to follow recesses (i.e., grooves) between features within the topographical surface”. Brennan continues by highlighting that with some features “movement is only allowed in one coordinate” while with other features “a pattern where an organism traveling in a channel between two raised features can, upon arriving at the point X migrate in either the direction A-B or the direction C-D”. Therefore, again, Brennan does specifically teach that the features function to facilitate the direction of cell growth, and this paragraph specifically teaches this claimed feature. It is also again noted that the functional limitation wherein “the texture determines a direction for cell growth” is broad as it does not limit to any directional relationship between the orientation of the texture and the direction of cell movement. As stated above, Brennan specifically highlights that cells grown on the texture migrate, and migration in any direction reads on the functional limitation wherein “the texture determines a direction for cell growth”. 
Applicant concludes this line of argument by also alleging that paragraph [0181] of Brennan does not teach the features function to facilitate the direction of cell growth. However, this paragraph was cited for showing that stem or progenitor cells can be differentiated on the surface of the product. As stated above, paragraph [0159] of Brennan is relied upon for teaching the features function to facilitate the direction of cell growth.  
Importantly, it is noted that applicant has not pointed to any specific structural features of Brennan’s product to assert that Brennan’s product would not have the same functional properties as the claimed product. As discussed at length above, it appears that Brennan’s product is identical to the applicant’s claimed product, and that it therefore would have the same functional features as the claimed product. Applicant also highlights that Brennan is silent as to an average cellular aspect ratio of cells on the texture. However, again, as stated above, the prior art texture appears to have an identical structure as the claimed texture (see FIG. 1 of the instant specification and FIG. 1A of Brennan in the above rejection), and therefore it appears it would have the same effect on cells. The cited art taken as a whole demonstrates a reasonable probability that the cells on the texture of the prior art is either identical or sufficiently similar to the claimed cells on the texture that whatever differences exist are not patentably significant. Since the applicant has not provided any objective evidence establishing novelty or unobviousness of the claimed product, this argument is not persuasive. 
Applicant alleges that while the secondary reference Nikkhah does also teach migration, orientation, and changes in cellular aspect ratio on textured surfaces, and that Nikkhah does not teach a texture with the same structure as the claimed product. However, as stated above, the rejection is over the product of Brennan, not the product taught by Nikkhah, and therefore this argument is not persuasive. Applicant continues by alleging that Nikkhah teaches away from Brennan’s product since Nikkhah teaches cells had the greatest migration speeds on products with smaller features and applicant alleges that Brennan advocates for larger features. As an initial matter, as shown above in Figure 1A of Brennan, Brennan exemplifies the use of features on the micrometer scale which are within the size range that applicant highlights is taught in the review article by Nikkhah. Therefore even if this one teaching from the Nikkhah review article highlighted by applicant were considered alone, it does no teach away from Brennan’s device since both references teach overlapping sizes of textures. Importantly, the Brennan reference is not concerned with features that promote the fastest migration speeds, so Nikkhah’s teaching does not teach away from Brennan. Again, and most importantly, the rejection is not over any one of Nikkhah’s textured substrates, but rather over Brennan’s textured substrate and the obviousness to put stem cells on Brennan’s substrate. As stated in the above rejection, Brennan teaches that the substrate can be used with stem cells, and Nikkhah teaches that stem cells can be grown on textured substrates. 
Applicant highlights data in the specification wherein they observed that cells on features that have larger spacing, 5 micrometers versus 2 micrometers, have an increased aspect ratio (pointing to Figure 3 of the specification). Applicant alleges that “this synergy is disclosed by neither Brennan nor Nikkhah”, and alleges that it is an unexpected result. This argument pertains to the line of the independent claim 1 which states “wherein an average cellular aspect ratio increases with an increase in average length of the spaced features of the texture”. This line limits to a comparison between products and not limit to the claimed product having increasing in average length of the spaced features on the claimed texture. It is further noted that the claim broadly limits to the spacing of the features being anywhere from “about 10 nanometers to about 200 micrometers”. Since both the 5 micrometer and 2 micrometer spacing read on the spacing of the claimed product and therefore it appears that applicant is comparing different embodiments of the claimed product in this figure. The figure and experiment however do not show how there are any unexpected results of the claimed product compared to the product of Brennan in view of Nikkhah. Again, as stated above, Brennan’s textured product appears to be structurally identical to the claimed product and the applicant has not pointed to any structural differences between Brennan’s textured substrate and the claimed product. Furthermore, even if applicant were correct and they did discover a new use for a known product that alone does not make that known product patentable. Again, the issue of obviousness in the instant case is in regard to the obviousness to modify Brennan’s product to include stem cells on the surface, not to modify the spacing in Brennan’s product as Brennan’s spacing reads on the claimed spacing. As discussed above, the limitation wherein stem cells are on Brennan’s product is obvious over Brennan in view of Nikkhah for the reasons stated in the above rejection. 
Applicant highlights that they have not used the language “the texture determines a direction for cell growth”, but have instead claimed “wherein an orientation of the spaced features of the texture determines a direction for cell growth”. Applicant concludes that it is not just the texture, but rather the “orientation” of the spaced features of the texture and the length of the spaced features that determines the direction for cell growth. Applicant then points to a Declaration by Brennan, an inventor on the instant application, to allegedly show that migration in any direction does not read on the functional limitation wherein “an orientation of the spaced features of the texture determines a direction for cell growth”. The experiments in the attached Declaration are not done with the cells that are part of the claimed composition, which are stem cells, but instead are done with different microorganisms. Additionally, while the applicant compared four different patterns of textures, each of the textures had the same lengths of features (4 to 16 micrometers), the same width of features (2 micrometers), and the same spacing between the features (2 micrometers). It is noted that the texture of the claimed product is much broader to include any possible length and width of features, and any spacing from 10 nanometers to 200 micrometers. In other words, the textures in the examples in the Declaration correspond to only a very narrow embodiment of the claimed texture. Importantly, all the experiments all use a microorganism instead of a stem cell, and the claimed composition includes a texture and a stem cell. Therefore there is a clear nexus between the results presented in these experiments and the claimed composition which specifically includes a stem cell.
Applicant uses a simulation software and an performs an experiment, with all results showing that the microorganisms tend to migrate, or are predicted to migrate, to regions where larger areas are available for them to reside. Applicant concludes that since these microorganisms tend not to migrate to the smaller regions parallel to the length dimension of the features, Brennan’s teaching of “migration” does not read on the functional limitation wherein “the texture determines a direction for cell growth”. This conclusion by applicant is unclear. As an initial matter there remains a nexus between the results in the Declaration and the claimed product which includes a stem cell and not a microorganism. Furthermore, since applicant is using textures that are within the scope of the claimed texture, and also within the scope of the teaching of the Brennan’s reference’s texture, it is unclear what structural differences applicant is alleging are important for the claimed product that are absent from Brennan’s product. Additionally, since the movement of the microorganisms was based on the pattern of the texture, which reads on orientation of the texture, it is unclear how the applicant is concluding that these results should be interpreted to mean that Brennan’s teaching of “migration” does not read on the functional limitation wherein “an orientation of the spaced features of the texture determines a direction for cell growth”, when Brennan teaches the same migration as observed by applicant which is based on the pattern of features (reads on orientation of features). Importantly, this experimental data is not in scope with the claimed product of a texture with a stem cell, and it does establish any differences between the claimed texture and the texture of Brennan as the narrow embodiment of textures tested fall within the scope of both Brennan and the claimed texture. Therefor this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A MCNEIL/Examiner, Art Unit 1653